DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janle (US 10,833,448).
Regarding claim 17, Janle discloses a cable assembly 10, 100, 100a, comprising: a shielded cable with a first end and a second end opposite of the first end (see fig. 1, 4, 5); a first plug member 30, 130 (on the one end) configured to be inserted into a first terminal block (not shown) without use of a tool, the first plug member coupled to the first end of the shielded cable; and a second plug member (on the other end) configured to be inserted into a second terminal block (not shown) without use of a tool, the second plug member coupled to the second end of the shielded cable; wherein the each of the first plug member and the second plug member includes at least one cable gland assembly 56, 55, 54 and 53 with a grounding sleeve configured to maintain electrical continuity between each of the first and second plug members and the shielded cable and each of the first plug and second plug members has one of a straight and a bent configuration (see fig. 1, 4, 5).

Regarding claim 19, Janle discloses the first plug member and the second plug member have a same configuration but oriented in opposite directions (see fig. 1, 4, 5).
Regarding claim 20, Janle discloses the bent configuration includes an angle formed between portions of the first and second plug members anywhere between 90 to 270 degrees (see fig. 1, 4, and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Data et al. (US 2019/0027871) in view of Andresen et al. (US 8,696,376).
Regarding claim 1, Data et al. discloses a multiphase connector 1 for an electric powertrain system, comprising: a terminal block 10 having a casing formed of a conducting metal with at least one socket (see fig. 3, 4); and a plug member 60 having at least one contact pin configured to be inserted into the at least one socket to fixedly engage the plug member with the terminal block without use of tools, the plug member including at least one cable gland assembly (see fig. 6 - 9) to ground the shielded cable 90 and maintain electrical continuity between a shielded cable and the plug member (see fig. 6 - 9).
However, Data et al. does not disclose the socket surrounding a retaining spring.

It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Andresen’s et al. retaining spring in Data’s et al. structure of socket to fixedly engage the plug member with the terminal block without use of tools.
Regarding claim 2, Data et al. discloses a grounding sleeve 96 encased in each of the at least one cable gland assembly and configured to be in electrical contact with a shield of the shielded cable.
Regarding claim 3, Data et al. discloses the plug member further comprises at least one fitting projection coupled to the metal base 62, the at least one fitting projection (not labeled) made of conducting metal and configured to couple to the at least one cable gland assembly (see fig. 7)
Regarding claim 4, Data et al. discloses the at least one cable gland assembly has a metal compression screw 106 formed of a conducting metal and configured to be coupled to the at least one metal fitting projection and wherein the grounding sleeve is encased by the coupled metal fitting projection and compression screw (see fig. 7).
Claims 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Data et al. (US 2019/0027871) and Andresen et al. (US 8,696,376), further in view of Vierkotter et al. (US 2005/0252314).
Regarding claim 5, Data et al. and Andresen et al. disclose all the limitations except cable gland assembly comprises a sealing cone with a frusto-conical shape with the first end having a first diameter and the second end having a second diameter greater than the first diameter and wherein the sealing cone has a central bore dimensioned to be positioned over a tubular body of the grounding sleeve (see fig. 7).
Vierkotter et al. discloses cable gland assembly 17, 18 comprises a sealing cone 33 with a frusto-conical shape with the first end having a first diameter and the second end having a second diameter 
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Vierkotter’s et al.  structure of cable gland assembly for Data’s et al. (US 2019/0027871) and Andresen’s et al. connector to ensure electrical contact between the earthing sleeve and the fitting projection. 
Regarding claim 6, Vierkotter et al. discloses a length of the grounding sleeve is the same as a length of the sealing cone.
Regarding claim 7, Vierkotter et al. discloses the cable gland assembly further comprises a cone 34, the cone configured to transfer a force from the compression screw 31 onto the sealing cone.
However, Vierkotter et al. does not disclose the cone is a brass cone.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement brass as a material for Vierkotter’s et al. cone to provide higher anticorrosion resistance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Vierkotter et al. discloses the brass cone has a diameter greater than the first diameter of the sealing cone but less than the second diameter of the sealing cone to allow the brass cone to slide at least partially over the sealing cone and wherein the brass cone has a tapered bore that matches the frusto-conical shape of the sealing cone (see fig. 2).
Regarding claim 9, Vierkotter et al. discloses the compression screw is configured to couple to the metal fitting projection at a first end and a second end of the compression screw has a shoulder defining an end opening with a diameter less than a diameter of the brass cone and wherein when the .

Allowable Subject Matter
Claims 10 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a high voltage interlock loop coupled at a female side to the terminal block and at a male side to the plug member and configured to detect disconnection between the terminal block and the plug member” as recited in independent claim 10. Claims 11 – 16 depend from independent claim 10 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Page 18 - APPLICATION; Docket No. DAN193195/10658 TMEAny inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	1/21/2021.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831